Citation Nr: 1431769	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for throat cancer, to include laryngeal carcinoma, status post laryngectomy.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2006.  The Veteran testified before a Decision Review Officer in June 2009.  He subsequently testified before the undersigned Veterans Law Judge in February 2010.  This case was remanded in April 2010 and again in April 2012 for further development.  

In a decision dated in September 2013, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a March 2014 Court order granted the joint motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the Board did not sufficiently address the credibility of the Veteran's statements regarding his claimed presence in Vietnam.  The Board finds that in order to fully address the credibility questions, VA should attempt to obtain additional information from the Veteran and from the Air Force Historical Research Agency.  

Specifically, first, the Veteran contends that on his way from the Philippines to Thailand, the aircraft stopped in Saigon for a couple of days, before proceeding to Thailand.  The Veteran testified at his DRO hearing in June 2009 that at the time he arrived in Thailand, incoming flights to the region landed in Saigon, because there were only a few military personnel being brought in at a time, and Army and Marine personnel were dropped off in Vietnam first, before the flight continued to Thailand with Air Force personnel.  The Veteran submitted an excerpt from an unidentified book concerning aircraft used in Vietnam in support of that assertion, but the excerpt merely stated, "[a]ssigned to bases in Taiwan or the Philippines, C-130s shuttled supplies into South Vietnam daily, and provided a logistical channel for the distribution of troops and supplies throughout South Vietnam."  Significantly, there was no mention of Saigon as a landing point for further travel throughout Southeast Asia.  

Second, the Veteran states that he served as a munitions handler while in Thailand, and, as such, he was sent on TDY (temporary duty) a number of times to Vietnam to assist in the off-loading and storage of arriving ammunition shipments.  In the JMR, the parties stated that "the Board found that there was 'no hint' that anyone went on temporary duty (TDY) to Vietnam in the available histories of the munitions function at Takhli Royal Thai Air Force Base."  In fact, the Board did not make such a finding; the statement that there was "no hint" that anyone went TDY to Vietnam was simply part of the Board's summary of the information provided by the Air Force Archivist, who used that language.  The JMR stated that "this finding by the Board is not supported by an adequate statement of reasons or bases as it is unclear whether TDY assignments were the type of information that would have been contained in the available histories reviewed by the Air Force Archivist."  Since the statement was a summary of evidence and not a finding, it is not clear whether this still applies.  

Nevertheless, in reviewing the Air Force Archivist's November 2010 statement, the Board notes that although the Veteran's service personnel records were not available at that time, they have since been located and associated with the claims folder. Because these additional records pertaining to the Veteran may elicit additional information, the Air Force Historical Research Agency should be asked to update and expand upon the November 2010 report.  In this regard, the Archivist referred to slightly different organizational names and specialty numbers than are in the personnel records, and specific dates are now available.  The Archivist can also be asked whether TDY assignments would have been included in the available histories.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him for further information regarding the billeting, mess and duties/activities provided for him and his fellow Airmen during the "couple of days" he spent in Saigon en route to Takhli Air Base in Thailand in April 1965, i.e., to the best of his recollection, about how large was his group; where and in what type of shelter were they housed; where did they eat; and what duties or activities were they assigned to during the "couple of days" in Saigon.  The Board is aware that in view of the lapse of time, some of the recollections may be vague, but as detailed account as possible is needed for the Board to assess the claim.

2.  After providing a reasonable period for response, forward any information received from the Veteran; copies of service personnel records consisting of the two DD Form 214s, four pages of the AF Form 7, and the Performance Reports; and a copy of this REMAND to the Air Force Historical Research Agency (or other research agency, if appropriate), and ask for information concerning the likelihood that the Veteran was in Vietnam at some point from April 20, 1965, through April 19, 1966, as detailed below.  

As noted in the AF Form 7, Airman Military Record, the Veteran's AFSC (Air Force Specialty Code) during this period was 46150, Munitions Specialist.  Per the AF Form 7, during his Thailand tour of duty, he was assigned to the following organizations, all at Takhli Airfield:
* From April 22, 1965, to the 221st Air Base Squadron (NB, per the Veteran, this should be 331st Air Base Squadron);
* From May 6, 1965, to the 6235th Combat Support Group; 
* From November 8, 1965, to April 19, 1966, to the 355th Combat Support Group.

Based on the Veteran's data and the available histories, please address the following: 

(a)  Whether it is at least as likely as not that the Veteran would have been sent TDY (official or unofficial) to Vietnam during this period to help offload and store munitions and bombs.  He stated that this was required because there were not enough munitions personnel in Vietnam in 1965.  He also stated that these "hops" lasted from 1 1/2 to 4 days, and involved a "couple of" Airmen.  The Veteran also stated that TDY orders were not given for these trips; he indicated that this was a very fluid time over there, and things were not as formal as later.  Please address whether, if these informal missions as described by the Veteran did take place, the histories would be likely to include any mention of such, either general or specific.

(b)  Whether it is at least as likely as not that, when being transferred from San Francisco to his duty assignment at Takhli Air Base in Thailand on or about April 20-22, 1965, the Veteran's flight from the Philippines would have landed in Saigon, and all passengers off-loaded; the Veteran states that he remained in Saigon for a couple of days before continuing to Thailand.  

(c)  The Veteran's specialty during the relevant period noted on the AF Form 7 was 46150, and he states that he worked with munitions during his tour of duty in Thailand.  However, a Performance Report for the period from March 26, 1965, through March 25, 1966, notes his specialty to be Recreation Specialist, AFSC 74151.  According to this document, the PAFSC (primary AFSC) and CAFSC (control AFSC) remained 46150 (munitions specialist), but his DAFSC (duty AFSC) and Authorized AFSC were 74151, Recreation Specialist.  The comments of the reporting official referred to duties involving monitoring and supervision of recreation activities.  Does the available information, in particular that pertaining to the 355th Combat Support Group, tend to either corroborate or dispute this change in duty status?  For example, did the 355th have a Recreation Specialist?  

Provide a response, supported by summaries or copies of the relevant historical documents, to each of the above questions.  If any of the requested information cannot be gleaned from the available records and histories, provide a brief explanation.  

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



